DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 08/09/2022.  Claims 1, 4-5, 7-10, and 14-18 are pending.
Allowable Subject Matter
Claims 1, 4-5, 7-10, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural and functional limitations drawn to the isolator for mounting cable hangers, comprising: a platform having a circular hole; two extenders extending away from a bottom surface of the platform, where a gap is present between the extenders; and two locking clips, where each locking clip extends from an extender in a direction that is away from the bottom surface of the platform; and where each locking clip comprises a base section and a hook section, where outer surfaces of the base section and the hook section are rounded, and wherein a radius of the outer surface of the base section is smaller than the radius of the outer surface of the hook section, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        15-Aug-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632